                                           3 Dakota Drive, Suite 300
                                         Lake Success, New York 11042
                                           Telephone: (516) 328-2300
                                             www.abramslaw.com
Amy B. Marion, Esq.
Partner
amarion@abramslaw.com
                                                                        December 14, 2020

        Via Ecf
        Honorable Kiyo A. Matsumoto
        Unites States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201
                               Re:   Maslow, et al. v. Cuomo, et al.
                                     Dkt. No. 20-CV-05934 (KAM)(VMS)
        Your Honor:

                Plaintiffs write this letter to alert the Court and call the Court’s attention to the
        fact that we filed an amended complaint today along with our reply memorandum of law
        in further support of Plaintiffs’ motion for a temporary restraining order (“TRO”) and in
        opposition to Defendants’ cross-motion to dismiss the complaint.

                It is Plaintiffs’ contention that the motion and hearing requesting a TRO can still
        proceed regardless of the filing of an amended complaint which adds the New York State
        Board of Elections as a Defendant. Additionally, the amended complaint was necessitated
        because between the date of the filing of the complaint and today’s return date for the
        motion, the State Court rendered a decision and order that had been anticipated and
        referred to in the complaint. Based upon the issuance of the State Court’s ruling, the
        complaint required amendment.



                                                       Respectfully Submitted,




                                                       Amy Marion

        cc:     all parties of record via ECF
